                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION



SAMUEL EARL LEE,

              Petitioner,                                  Case No. 1:18-CV-735

v.                                                         HON. GORDON J. QUIST

TONY TRIERWEILER,

              Respondent.
                                   /

                                  ORDER ADOPTING
                            REPORT AND RECOMMENDATION

       The Court has reviewed Magistrate Judge Phillip J. Green’s May 29, 2019, Report and

Recommendation recommending that Petitioner’s petition for writ of habeas corpus be denied and

that the Court deny Petitioner a certificate of appealability. The Report and Recommendation was

duly served on Petitioner on May 30, 2019. No objections have been filed pursuant to 28 U.S.C.

§ 636(b). Therefore the Court will adopt the Report and Recommendation.

       THEREFORE, IT IS HEREBY ORDERED that the May 29, 2019, Report and

Recommendation (ECF No. 11) is approved and adopted as the Opinion of the Court, and

Petitioner’s habeas petition (ECF No. 1) is DENIED.

       IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

       A separate judgment will enter.

       This case is concluded.


Dated: July 12, 2019                                     /s/ Gordon J. Quist
                                                        GORDON J. QUIST
                                                   UNITED STATES DISTRICT JUDGE
